Citation Nr: 0127580	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  98-10 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for rheumatic 
heart disease on the basis of aggravation.

2.  Whether new and material evidence was submitted to reopen 
a claim for entitlement to service connection for 
hypertension on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's service connection 
claims.

2.  The RO denied entitlement to service connection for a 
heart condition and for hypertension by decision dated in 
June 1975.  The veteran was notified of the decision but did 
not timely disagree therewith.  The RO's decision represents 
the last final disallowance of entitlement to service 
connection on any basis.

3.  The evidence submitted subsequent to the RO's June 1975 
decision, in an attempt to reopen the veteran's claims for 
service connection, bears directly and substantially on the 
matters under consideration and must be considered to fairly 
adjudicate the claims.

4.  There is competent and unequivocal evidence that 
rheumatic heart disease and high blood pressure readings were 
present prior to the veteran's entrance into active duty 
service, and the presumption of soundness is rebutted.  

5.  There is no competent evidence to establish that pre-
existing rheumatic heart disease or hypertension increased in 
severity during the veteran's period of active military 
service.

6.  Post service medical evidence relates that the veteran's 
current heart condition and hypertension were not an 
aggravation of pre-service disorders, nor were they 
aggravated by any in-service event or occurrence.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's June 1975 
decision denying entitlement to service connection for a 
heart disorder bears directly and substantially on the matter 
under consideration; therefore, it is new and material and 
the veteran's claim has been reopened.  38 U.S.C.A. §§ 5103A, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The evidence submitted subsequent to the RO's June 1975 
decision denying entitlement to service connection for 
hypertension bears directly and substantially on the matter 
under consideration; therefore, it is new and material and 
the veteran's claim has been reopened.  38 U.S.C.A. §§ 5103A, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

3.  Rheumatic heart disease clearly and unmistakably pre-
existed military service and was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 (2001).

4.  Hypertension clearly and unmistakably pre-existed 
military service and was not aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed in more detail below, the Board concludes that 
the veteran's claims should be reopened.  Nonetheless, after 
a de novo review of all the evidence of record, the Board 
finds that the claims must be denied on the merits.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  New and material evidence is defined as evidence 
not previously submitted which bears directly and 
substantively on the matter under consideration.  It can be 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

After a review of the evidence, the Board finds that the 
veteran's claims should be reopened.  Of note, an August 2001 
opinion received from the Chief of Cardiology at a VA 
hospital directly addressed the veteran's claims that 
rheumatic heart disease and hypertension were aggravated by 
military service.  Specifically, the Chief of Cardiology was 
asked to offer a medical opinion to determine the medical 
probability of aggravation in the veteran's case.  The Chief 
of Cardiology was also requested to address whether the 
veteran's complaints in service represented a temporary or 
intermittent in-service flare-up of a pre-service condition 
or a worsening of an underlying condition.  In addressing 
these questions, the Chief of Cardiology opined that the 
veteran's rheumatic heart disease and hypertension existed 
prior to service but represented in-service flare-ups and not 
a worsening of the underlying conditions.  Because this 
medical opinion focuses on the issues on appeal, the Board is 
of the opinion that it bears directly and substantively on 
the matters under consideration and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.  As such, the veteran's claims are 
reopened.

Having determined that the veteran's claims should be 
reopened, the Board will now turn to a de novo review of the 
claims.  First, as the most recent statement of the case 
addressed the standards for a service-connection claim and 
for the standards for aggravation, the Board can proceed with 
its review without prejudice to the veteran on these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Nonetheless, 
based on the evidence outlined below, it is the decision of 
the Board that the veteran's claims for entitlement to 
service connection for rheumatic heart disease and for 
hypertension must fail on the merits.  

As an initial procedural matter, the Board notes that the 
veteran has not claimed entitlement to service connection for 
rheumatic heart disease or hypertension on a direct service 
connection basis; rather, he asserts that his period of 
military service aggravated pre-existing disorders.  As 
service aggravated his pre-existing disorders, he thus argues 
that he should be service connected.  However, the Board 
finds that the evidence does not establish that the veteran's 
pre-existing disorders underwent an increase during service.  

First, while a veteran is presumed in sound condition except 
for defects noted when examined and accepted for service, the 
evidence is uncontroverted that the veteran was diagnosed 
with rheumatic heart disease and experienced high blood 
pressure readings prior to entrance into military duty.  
Specifically, service medical records reveal that the veteran 
checked "yes" to rheumatic heart disease in a self-reported 
medical history at the time of entrance into military 
service.  Moreover, at the time of a January 1974 in-service 
hospitalization, he admitted a history of rheumatic heart 
disease as a child.  Further, the enlistment physical noted 
high blood readings, which required follow-up blood pressure 
checks.  After three normal blood pressure readings, he was 
cleared for duty beginning in February 1973.  Further, after 
a review of the claims file, the Chief of Cardiology 
determined that the veteran's rheumatic heart disease and 
hypertension existed prior to active service.  Accordingly, 
the Board finds that the presumption of soundness was 
rebutted by clear and unmistakable evidence demonstrating 
that the disabilities existed before service.

The threshold question, therefore, is whether the veteran's 
pre-existing disorders were aggravated by military service.  
Aggravation will be shown where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  "Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The medical evidence 
reveals that the veteran's disorders were not aggravated by 
military service.

First and most significantly, the Chief of Cardiology made a 
specific finding that the veteran's rheumatic heart disorder 
and hypertension were not aggravated by military service nor 
were his current disorders caused by military service.  This 
opinion was rendered after a review of the veteran's service 
medical records and post-service treatment.  The Chief of 
Cardiology commented that since the separation blood pressure 
was normal and no murmur was found, the veteran's in-service 
hospitalization represented an in-service flare-up of the 
pre-existing conditions rather than a worsening of the 
veteran's underlying conditions.  Because it addressed the 
issues directly on appeal, the Board assigns significant 
probative weight to this medical opinion.

Further, while the veteran has testified that he had a heart 
attack in service, the evidence shows that he was treated for 
chest pain due to pericarditis, not a myocardial infarction.  
The service medical records reflect that he sought treatment 
in January 1974 for dizziness, headaches, and chest pain.  He 
was hospitalized for hypertension and an abnormal 
electrocardiogram and treated with pain medication and 
bedrest.  The discharge diagnosis was chest pain most likely 
secondary to pericarditis, and no evidence of hypertension.  
There was no diagnosis with respect to a heart attack.  

Post service medical evidence also showed mild mitral 
stenosis in December 1991 and again in March 1996.  
Thereafter private treatment records indicated a diagnosis of 
rheumatic heart disease associated with mitral stenosis.  
Mitral value prolapse was also suggested.  He was under 
private care for a variety of medical problems throughout the 
1990s, including a gastrointestinal disorder and diabetes.  
Significantly, none of the private or VA physicians concluded 
that the veteran's heart disease was aggravated by active 
duty service.  Therefore, the Board can only conclude that 
the medical evidence supports a finding that there was no 
permanent increase in symptomatology due to service.  Because 
there was no increase in the pre-service disorder, 
aggravation may not be conceded.

The Board has also considered the statements and sworn 
testimony of the veteran.  Specifically, in a January 2001 
hearing before the Board, he testified that his problems with 
hypertension began in 1974 but that he also had high blood 
pressure at the time of his induction physical.  He related 
that about one year later, he passed out, was hospitalized, 
and told he had had a heart attack.  He indicated that the 
doctors watched his blood pressure closer after that.  He 
reported that he continued to have high blood pressure and 
was on medication.  He also maintained that he was treated in 
1975 for hypertension and had been under treatment since.  He 
reported that the military doctors told him he was training 
too hard, which made his blood pressure go up.  

With respect to the claim for rheumatic heart disease, the 
veteran testified to a history of the disorder as a child but 
related that he was in good health prior to military service.  
He indicated that he was hospitalized in service for a heart 
attack.  He was on no current medication for a heart 
condition and visited the cardiologist once a year for a 
check-up.  He challenged a previous finding by the RO that 
his blood pressure was under control and he felt it was 
getting worse.  

After considering this testimony, the Board notes that the 
veteran does not have the medical expertise to clinically 
establish that his pre-service pathology was aggravated by 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
noted, despite his testimony to the contrary, none of the 
treating physicians have attributed the veteran's disorders 
to military service.  The mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his disorders with an event 
or incurrence while in service, will not support the 
veteran's claims.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  Consequently, his statements alone, without 
some form of objective corroboration are not deemed to be 
probative of the incurrence of aggravation during service.  
Given the opinion by the Chief of Cardiology to the contrary, 
which directly addressed the issues claimed on appeal, the 
Board is compelled to deny the veteran's claims.  For all 
these reasons, the veteran's claims for entitlement to 
service connection for rheumatic heart disease and 
hypertension are denied.

Finally, the Board has taken into consideration the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, the 
VCAA eliminated the concept of a well-grounded claim, 
redefined the obligations of the VA with respect to 
notification and the duty to assist, and superseded the 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statement and 
supplemental statements of the case that were provided to him 
by RO.  As a consequence, he was made fully aware of what was 
required to substantiate his claims, but no additional 
evidence was thereafter submitted.  Moreover, he requested 
and received a hearing before a Member of the Board.  
Therefore, the Board finds that the mandates of the VCAA have 
been met.  


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for rheumatic heart 
disease on the basis of aggravation is reopened and the 
appeal is granted to this extent. 

New and material evidence having been submitted, the claim 
for entitlement to service connection for hypertension on the 
basis of aggravation is reopened and the appeal is granted to 
this extent. 

The claim for entitlement to service connection for rheumatic 
heart disease on the basis of aggravation is denied.

The claim for entitlement to service connection for 
hypertension on the basis of aggravation is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeal

 

